Citation Nr: 1041382	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-40 403	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to December 1977.

This appeal to the Board of Veterans Appeals (Board) arises from 
a February 2005 rating action that denied service connection for 
an acquired psychiatric disorder.

By decisions of January and June 2009, the RO remanded this case 
to the RO for further development of the evidence and for due 
process development.

In April 2009, the Veteran and his wife at the RO testified at a 
Board videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, been 
accomplished.

2.  While the Veteran was seen for complaints of depression in 
service, a chronic acquired psychiatric disorder was not 
demonstrated in service, and is not currently objectively 
demonstrated.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board 
finds that all notification and development action needed to 
render a fair decision on the claim on appeal has been 
accomplished.

A September 2004 pre-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in claim, and what was needed to establish entitlement 
to service connection.  Thereafter, he was afforded opportunities 
to respond.  The Board thus finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, that 2004 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and if needed, authorization to obtain them.  The 
letter further specified what evidence the VA had received; what 
evidence the VA was responsible for obtaining, to include Federal 
records; and the type of evidence that the VA would make 
reasonable efforts to get.  The Board thus finds that the 
September 2004 RO letter satisfies the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if any, 
will be obtained by him and what evidence will be retrieved by 
the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the evidence, 
if any, to be provided by him.  As indicated above, all 3 content 
of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  In the matter now before the Board, the September 2004 
document fully meeting the VCAA's notice requirements was 
furnished to the Veteran before the February 2005 rating action 
on appeal.  

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a 
service connection claim (veteran status, the existence of a 
disability, a connection between the veteran's service and that 
disability, the degree of disability, and the effective date 
pertaining thereto).  In this case, the veteran's status and the 
degree of disability are not at issue, and he was furnished 
notice pertaining to the effective date information in a March 
2006 RO letter, thus meeting the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development on 
the claim currently under consideration has, to the extent 
possible, been accomplished.  The RO, on its own initiative and 
pursuant to the Board remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining all available service and post-service medical records 
up to 2010.  In August 2009, the Irwin Army Hospital at Fort 
Riley, Kansas responded that a search of clinical and outpatient 
records revealed no records pertaining to the Veteran, to include 
any records of hospitalization for suicide attempts during the 
1970s.  In December 2009, the National Personnel Records Center 
(NPRC) responded that no additional service medical records were 
available.  In a June 2010 Memorandum, the RO issued a formal 
finding that all procedures to obtain the veteran's records from 
the NPRC and the Irwin Army Hospital had been correctly followed, 
that all efforts to obtain the needed information had been 
exhausted, and that further attempts would be futile.  A 
transcript of the Board hearing testimony of the Veteran and his 
wife has been associated with the claims folder and considered in 
adjudicating this claim.  The Veteran was afforded a 
comprehensive VA examination in February 2010.  

Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
July 2010, the Veteran stated that he had no other information or 
evidence to submit in connection with his claim. The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.     
  
Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Such a 
determination requires a finding of a current disability that is 
related to an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may 
be granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he currently suffers from a chronic 
acquired psychiatric disorder that had its onset in service, and 
he gave testimony to that effect at the April 2009 Board hearing.  
He asserts that he was hospitalized for attempted suicide on 2 
occasions in service while stationed at Fort Riley, Kansas: the 
first time he cut his left wrist, and the second time he took an 
overdose of sleeping pills. 

The available service medical records are completely negative for 
findings or diagnoses of any acquired psychiatric disorder.  In 
November 1976, the Veteran was afforded an examination for 
reasons of an expeditious discharge for unfitness.  On that 
examination, he gave a history of frequent trouble sleeping and 
depression or excessive worry, but he was psychiatrically normal 
on examination.

On May 1977 examination, the Veteran gave a history of attempted 
suicide, frequent trouble sleeping, and depression or excessive 
worry, but he was psychiatrically normal on examination.  Mental 
status evaluation showed that he was alert, with normal behavior, 
full orientation, a level mood, clear thinking processes, normal 
thought content, and good memory, and the impression was no 
significant mental illness.  The Veteran was considered to be 
mentally responsible and able to distinguish right from wrong and 
to adhere to the right, and it was felt that he had the mental 
capacity to understand and participate in board proceedings. 

On November 1977 separation examination, he gave a history of 
attempted suicide, frequent trouble sleeping, depression or 
excessive worry, and nervous trouble, but again, he was 
psychiatrically normal on examination.  Mental status evaluation 
showed that he was alert, with normal behavior, full orientation, 
a level mood, clear thinking processes, normal thought content, 
and good memory, and the impression was no significant mental 
illness.  The Veteran was considered to be mentally responsible 
and able to distinguish right from wrong and to adhere to the 
right, and it was felt that he had the mental capacity to 
understand and participate in board proceedings.

Neither has a chronic acquired psychiatric disorder been 
diagnosed in the post-service years.  Rather, numerous VA 
outpatient mental health evaluations from 2003 to 2009 show 
regular treatment and evaluation of the Veteran for complaints of 
depression attributable to various psychosocial stressors.  In 
April 2003, the Veteran was seen with an 8-month history of 
cocaine use every 2 weeks.  Boredom, stress, a change of 
residence from one part of the country to another, and marital 
problems reportedly triggered recent heavy use, and it was felt 
that he had cocaine dependence and a depressive disorder.  In 
late February 2004, the Veteran gave a history of the onset of 
depression in military service; hospitalization for a suicide 
attempt in service in the 1970s; and depressive symptoms and 
unresolved sadness due to the deaths of his mother 4 years ago, 
his brother in January 2004, and his sister in mid-February 2004.  
It was felt that he had a depressive disorder.  After evaluation 
in May 2004, it was felt that the Veteran had a single-episode 
depressive disorder as a result of much sadness over his recent 
loss of 2 siblings.  When seen in October 2006, the Veteran 
denied a depressed mood, and it was felt that his depressive 
disorder was resolving.  

In April and May 2008, the Veteran was hospitalized at a VA 
medical facility for depression and cocaine dependence, which 
symptoms were noted to have worsened due to the following 
psychosocial stressors: a cocaine relapse; stress over the 
anniversary of the deaths of 4 family members from January to 
May; worsening depressive symptoms and mood over the past 2 to 3 
months; coronary artery disease; financial stress involving 
credit card bills and trying to purchase a house; and marital 
conflicts.  

On February 2010 VA examination, the examiner extensively 
reviewed the claims folder and the veteran's history of 2 suicide 
attempts in military service.  The examiner noted that the 
Veteran was initially somewhat evasive, and stated that he did 
not really know why he got depressed and tried to hurt himself.  
When pressed, he stated that he had family members who were 
seriously ill that he wanted to see, that he was having 
difficulty getting military leave in order to go home and see 
them, and that he eventually became very despondent over the 
obstacles and frustrations in attempting to obtain leave, 
resulting in suicide attempts.  After mental status examination, 
the diagnosis was adjustment disorder with depressed mood.

The examiner noted that there were no records documenting the 
veteran's reported suicide attempts in military service, and that 
available service medical records included psychiatric 
evaluations that did not reference suicide attempts.  The doctor 
noted that the Veteran currently had several symptoms of 
depression, including sleep problems, a sad mood, feelings of 
hopelessness and helplessness, los of interest in activities, and 
occasional crying spells.  The picture was further complicated by 
the episodic nature of his complaints, with long periods of no 
treatment, and a long history of substance abuse, primarily crack 
cocaine.  Noting that military hospital records were not 
available to validate the veteran's claim of treatment for 
suicide attempts in service, the examiner stated that the fact 
that 2 psychiatric evaluations of the Veteran were performed in 
service suggested that something unusual was going on with him at 
that time, as ordinarily there would not be a psychiatric 
evaluation unless something fairly serious prompted it.  For that 
reason, and the fact that there was an episodic history of 
depression going back many years after he left military service, 
the examiner opined that it was at least as likely as not that 
the veteran's current depression had its origins during military 
service.  The doctor also stated that he found no evidence of 
other psychiatric disorders on current evaluation.

As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Where, as here, the competent evidence consisting of numerous 
service and post-service medical records from 1976 to 2010 does 
not show the existence of a chronic acquired psychiatric disorder 
for which service connection is sought (and hence, no evidence of 
a nexus between any such disability and service), there can be no 
valid claim for service connection.  See Gilpin v. West,  155 F. 
3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

As noted above, the most recent VA examiner in 2010 opined that 
the Veteran's longstanding depressed mood was a symptom of an 
adjustment disorder, which depression had its origins in military 
service.  However, the Board notes that an adjustment disorder is 
not an acquired psychiatric disorder, but merely a maladaptive 
reaction to identifiable stressful life events, which condition 
remits when the stress ceases or the Veteran adapts to the 
situation.  38 C.F.R. § 3.303(c) specifically provides that 
developmental disorders as such are not diseases within the 
meaning of applicable legislation providing VA compensation 
benefits.  

The Board ascribes great probative value to the 2010 VA medical 
diagnosis of an adjustment disorder, as it was based on a 
thorough review of the claims folder including the service 
medical records which consistently documented normal psychiatric 
evaluations in service, including a level mood, and post-service 
medical records which support the diagnosis of depression as an 
adjustment reaction to several psychosocial stressors in the 
veteran's life, and current examination of the Veteran.  
Significantly, the 2010 VA examiner discovered that the veteran's 
inservice complaints of depression were attributable to 
despondency over obstacles and frustrations in attempting to 
obtain military leave to visit ill family members, and the doctor 
found no evidence of other psychiatric disorders on current 
evaluation.  The Veteran has submitted no probative medical 
evidence showing the current existence of an acquired psychiatric 
disorder.  In the absence of medical evidence of a chronic 
acquired psychiatric disorder in service or post service, the 
Board finds that service connection is not warranted. 

In addition to the medical evidence, the Board has considered the 
veteran's testimony and assertions; however, such does not 
provide any basis for allowance of the claim.  While the Veteran 
may believe that he currently has a chronic acquired psychiatric 
disorder that is related to his military service, there is no 
medical support for such contentions.  The Board emphasizes that 
the appellant is competent to offer evidence as to facts within 
his personal knowledge, such as his own symptoms.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layman without the 
appropriate medical training or expertise, the appellant simply 
is not competent to render an opinion on such medical matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, his assertions in this regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for an acquired psychiatric disorder must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


